Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                      No. 04-15-00786-CR

                                   Johnny Lee SIZEMORE,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                 From the 198th Judicial District Court, Bandera County, Texas
                               Trial Court No. CR-15-0000049
                         Honorable M. Rex Emerson, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

        In accordance with this court’s memorandum opinion of this date, the judgment of the trial
court is AFFIRMED.

       SIGNED November 16, 2016.


                                                 _____________________________
                                                 Karen Angelini, Justice